Exhibit 10.1

 

THIRD MODIFICATION AGREEMENT

 

THIS THIRD MODIFICATION AGREEMENT (“Agreement”) is made as of May       , 2009
by and among WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES CORP. COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-TFL2 (“Lender”), PH FEE OWNER LLC, a Delaware limited liability
company (“Fee Owner”), OPBIZ, L.L.C., a Nevada limited liability company
(“OPBIZ”) (OPBIZ and Fee Owner are sometimes individually and collectively and
jointly and severally referred to herein as “Borrower”), PLANET HOLLYWOOD
INTERNATIONAL, INC., a Delaware corporation (“PHI”), PLANET HOLLYWOOD (REGION
IV), INC., a Minnesota corporation (“PHIV”), PLANET HOLLYWOOD MEMORABILIA, INC.,
a Florida corporation (“PHM”)(each of PHI, PHIV, and PHM, a “PH Entity”), TROPHY
HUNTER INVESTMENTS, LTD., a Florida limited partnership (“THI”), BAY HARBOUR
90-1, LTD., a Florida limited partnership (“BH90-1”), BAY HARBOUR MASTER LTD., a
Cayman Islands exempted company (“BHML”), DOUGLAS TEITELBAUM, an individual
(“Teitelbaum”), and ROBERT EARL, an individual (“Earl”) (THI, BH90-1, BHML,
Teitelbaum, and Earl are sometimes individually and collectively and jointly and
severally referred to as “Guarantor”) (Borrower, each PH Entity and Guarantor
are sometimes individually and collectively and jointly and severally referred
to as “Obligors”).

 

RECITALS

 

The following recitals are a material part of this Agreement:

 

A.                                   Pursuant to that certain Loan Agreement
dated as of November 30, 2006 (together with all amendments, modifications, or
supplements thereto, including the Omnibus Amendment (as defined below) and the
2008 Modification Agreement (defined below), collectively, the “Loan
Agreement”), and the other documents listed on Schedule 1 hereto, Column
Financial, Inc., a Delaware corporation (“Original Lender”), made a senior
secured loan in the original principal amount of up to $820,000,000.00 (as such
loan was subsequently increased to $860,000,000, the “Loan”) to Borrower. 
Capitalized terms used in this Agreement without definition have the meanings
set forth in the Loan Agreement unless the context clearly requires otherwise.

 

B.                                     Pursuant to (i) an Omnibus Amendment of
Loan Documents dated as of July 17, 2007 (the “Omnibus Amendment”), and (ii) a
Modification Agreement dated as of August 11, 2008 (the “2008 Modification
Agreement”), certain provisions of the Loan Agreement and the other Loan
Documents were modified as set forth therein.

 

C.                                     The Loan Agreement, the documents listed
on Schedule 1, and all other documents evidencing or securing or executed in
connection with the making or administration of the Loan, as such documents have
been amended, restated, replaced, supplemented, or otherwise modified from time
to time, including pursuant to the Omnibus Amendment and the 2008 Modification
Agreement, are sometimes referred to in this Agreement collectively as the “Loan
Documents.”

 

--------------------------------------------------------------------------------


 

D.                                    Original Lender’s rights and obligations
under the Loan Agreement and the other Loan Documents have been assigned to
Lender and Lender is the owner and holder of the Loan and the Loan Documents.

 

E.                                      Borrower has requested that Lender agree
to certain modifications of the Loan Documents and Lender has agreed to modify
the Loan Documents subject to and in accordance with the terms and conditions of
this Agreement.

 

F.                                      Each Guarantor has delivered to Lender a
fully executed  Limited Guaranty (each, an “Additional Guaranty”) of even date
herewith whereby each Guarantor guarantees to Lender the payment and performance
of certain obligations.

 

G.                                     Borrower has delivered to Lender an
Irrevocable Limited Power of Attorney (the “Power of Attorney”) appointing
Lender as its attorney in fact to make and execute all documents, on behalf of
Borrower, necessary or desirable to effect a severance of certain Loan Documents
pursuant to Section 8.2(b) of the Loan Agreement.

 

H.                                    Borrower has paid or reimbursed Lender,
any participants in the Loan and servicers or similar parties all expenses
incurred by such parties through the date hereof in connection with the
negotiation, preparation and execution of this Agreement, each Additional
Guaranty, the Power of Attorney (including recording costs relating thereto),
and any other consents, amendments, waivers or other modifications to the Loan
Documents incidental or related to this Agreement, together with a $150,000.00
processing fee to servicer.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.                                       Interest Reserve Account.

 

(a)                                  Notwithstanding any provision of the Loan
Agreement, including Section 7.4 of the Loan Agreement, to the contrary,
commencing on the date hereof and continuing until December 9, 2009:  (i) in
lieu of the requirement of Section 7.4.2 of the Loan Agreement that the amount
of the Interest Reserve Fund be at least $11,000,000.00 at all times, the amount
of the Interest Reserve Fund that Borrower shall be obligated to maintain in the
Interest Reserve Account shall be an amount not less than $2,000,000.00 and
(ii) Borrower shall not be entitled to withdraw or require application of any
Interest Reserve Funds, including to pay any monthly Debt Service payment or
part thereof pursuant to Section 7.4.3 of the Loan Agreement, if after giving
effect to such withdrawal or application, the balance of the Interest Reserve
Fund maintained in the Interest Reserve Account would be less than
$2,000,000.00.  Accordingly, the second and third sentences of Section 7.4.2
shall be inapplicable from the date hereof until December 9, 2009.  Commencing
on December 9, 2009, the requirements of Section 7.4.2 of the Loan Agreement
shall be reinstated in all respects including the requirement that the amount of
the Interest Reserve Fund shall be at least $11,000,000.00.  Borrower’s failure
to cause the amount of the Interest Reserve Fund maintained in the Interest
Reserve Account to at all times be maintained at the applicable required level
shall (subject, commencing December 9, 2009, to

 

2

--------------------------------------------------------------------------------


 

Borrower’s right pursuant to Section 7.4.2 to replenish the Interest Reserve
Funds to $11,000,000 following application of the Interest Reserve Funds under
Section 7.4.3), without notice or any other action or any right to cure, be an
Event of Default under the Loan Agreement and a “Specified Event” hereunder.

 

(b)                                 Section 7.4.4 of the Loan Agreement, is
amended to delete the phrase “1.2:1.0” and substitute “1.3:1.0” therefor.

 

(c)                                  Section 2.7(g) of the Loan Agreement is
amended and restated in its entirety to provide as follows:

 

“With respect to any exercise of:  (i) the second Extension Option, Borrower
shall deposit additional funds into the Interest Reserve Account equal to the
greater of (A) the amount necessary to cause the balance of the Interest Reserve
Account to be not less than $11,000,000.00, or (B) the amount sufficient to
result in a Debt Service Coverage Ratio for the extension term of at least
1.05:1.00 with respect to the Property; and (ii) the third Extension Option,
Borrower shall deposit additional funds into the Interest Reserve Account in an
amount sufficient to result in a Debt Service Coverage Ratio for the extension
term of at least 1.10:1.00 with respect to the Property;”

 

2.                                       FF&E Reserve Account.  Notwithstanding
any provision in Section 7.3 to the contrary, provided no Default or Event of
Default shall have occurred and be continuing, Lender shall disburse up to
$2,000,000.00 from the FF&E Reserve Fund for the purpose of advancing or
reimbursing Borrower for costs and expenses incurred in connection with the
improvements made at the Property that are described on Exhibit A attached
hereto and made a part hereof, provided that Borrower satisfies each of the
following conditions in connection with any such disbursement request
(collectively, the “Disbursement Conditions”):  (a) Borrower shall provide
Lender with at least five (5) days prior written notice of each requested
disbursement; (b) Borrower shall deliver to Lender invoices evidencing that the
costs for which each such disbursement is requested are due and payable (or have
been paid by Borrower); (c) Borrower shall deliver to Lender an officer’s
certificate confirming that all such costs have been previously paid by Borrower
or will be paid from the proceeds of the requested disbursement; and (d) Lender
may condition the making of a requested disbursement on (i) reasonable evidence
establishing that Borrower has applied any disbursements previously received by
it for the expenses for which specific disbursements relate, (ii) reasonably
satisfactory site inspections and (iii) receipt of conditional lien releases and
waivers from any contractors, subcontractors and other relevant parties with
respect to the costs for which each such disbursement is requested are due and
payable (or have been paid by Borrower).  Any funds disbursed from the FF&E
Reserve Fund pursuant to this Section 2 shall be disbursed first from the
Non-Room FF&E Funds to the extent that such amounts are available for such
purpose, but if the Non-Room FF&E Funds are insufficient to fully fund any such
disbursement request, then Room FF&E Funds shall be disbursed for the purpose
hereunder.  On or before September 30, 2009, Borrower shall deposit funds in the
FF&E Reserve Fund in an amount equal to the aggregate amount disbursed after the
date hereof, and to such September 30, 2009 date by Lender pursuant to this
Section 2 and Borrower’s failure to so timely replenish the FF&E Reserve Fund by
such amount in accordance

 

3

--------------------------------------------------------------------------------


 

with the terms hereof shall, without notice or any other action or right to
cure, be an Event of Default under the Loan Agreement and a “Specified Event”
hereunder.

 

3.                                       Timeshare Project Proceeds Account. 
Notwithstanding any provision of Section 7.6 of the Loan Agreement to the
contrary, provided no Default or Event of Default shall have occurred and be
continuing and that Borrower satisfies each of the Disbursement Conditions
(defined above) in connection with each disbursement request, Lender shall
disburse up to $2,500,000.00 from the Timeshare Proceeds Project Account to
reimburse Borrower for the costs and expenses incurred in connection with the
improvements to the convention center space at the Property described on
Exhibit B attached hereto and made a part hereof.

 

Notwithstanding any provision of Section 7.6 of the Loan Agreement to the
contrary, except for the disbursements from the Timeshare Proceeds Project
Account in an aggregate amount of up to $2,500,000.00 described in the
immediately preceding paragraph, no further disbursements shall be made from the
Timeshare Proceeds Project Account without the prior consent of Goldman Sachs
Mortgage Company as the owner of the junior-most participation interest in the
Loan (together with its successors and assigns, “Goldman Sachs”), which consent
may be withheld by Goldman Sachs in its sole and absolute discretion for any
reason or no reason.

 

4.                                       Observation Rights; Notices.

 

(a)                                  BH/RE, L.L.C., a Nevada limited liability
company (“BH/RE”), Equity Co., L.L.C., a Nevada limited liability company
(“EquityCo”), and each of their respective subsidiaries (together with BH/RE and
EquityCo, the “Borrower Entities”) shall allow representatives (each of the two
representatives shall be known individually as a “Lender Representative” and
collectively, as the “Lender Representatives”) from both KeyCorp Real Estate
Capital Markets, Inc., as master servicer for the Loan (together with its
successors and assigns, “Servicer”), and Goldman Sachs to attend all formal (as
distinguished from informal discussions between two owners or members of the
board of managers) meetings (whether conducted in person, by telephone or
otherwise) of the owners or board of managers of any of the Borrower Entities
(including annual, quarterly and any special meetings); provided, however, that
such attendance by the Lender Representatives shall be solely for informational
purposes and the Borrower Entities shall not be required to adopt or implement
any proposal, recommendation or suggestion made by  the Lender Representatives. 
The relevant Borrower Entity shall provide the Lender Representatives prior
notice of, and a reasonable opportunity to attend, any such meetings.  If any
Lender Representative wishes to attend any meeting, but is unable to attend such
meeting in person, the applicable Borrower Entity shall make arrangements to
permit such Lender Representative to attend by teleconference.  Each of the
Borrower Entities shall deliver to the Lender Representatives, simultaneously
with sending of the originals, all copies of written notices of meetings,
agendas for meetings, minutes of meetings or actions in lieu thereof of the
owners or board of managers of each of the Borrower Entities.

 

(b)                                 In addition to Lender’s existing inspection
rights as and to the extent set forth in the Loan Documents, upon Lender’s
request Borrower shall permit Servicer, Goldman Sachs and other owners of
participation interests in the Loan to visit the Property in a collective
meeting or meetings and to have collective meetings with on-site management,
provided that such site visits

 

4

--------------------------------------------------------------------------------


 

and meetings shall take place during normal business hours and Borrower shall
receive reasonable advance notice thereof.

 

(c)                                  For purposes of this Section 4, all
required notices and deliveries from the Borrower Entities to the Lender
Representatives shall be given in writing and shall be effective for all
purposes if (i) by hand delivery or (ii) sent by expedited prepaid courier
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery or (iii) by email delivery, provided notice is also given
in one of the forms of notice set forth in clause (i) or clause (ii) above,
addressed as follows:

 

Servicer:

 

c/o KeyBank Real Estate Capital

 

 

8115 Preston Road, Suite 800

 

 

Dallas, Texas 75225

 

 

E-mail: meade_hubby@keybank.com

 

 

 

Goldman Sachs:

 

 

 

 

 

 

 

 

 

 

 

 

5.                                       Accounts Payable.

 

(a)                                  In addition to the various reporting
requirements set forth in the Loan Agreement, within fifteen (15) days following
the end of each calendar month, Borrower shall deliver to Lender: (i) a
statement of the accounts payable of Borrower (including aging) for such month,
in form and substance reasonably acceptable to Lender and including reasonably
detailed information with respect to accounts payable that have been paid and
that are still outstanding (including the identities of the persons that have
been paid or are owed such amounts) and a statement that such accounts payable
shall be paid in accordance with Borrower’s current in place procedures for
payment of accounts payable (a statement of which is set forth in Exhibit C
attached hereto and made a part hereof), including the timing for the payment of
accounts payable, and (ii) copies of all Borrower’s bank account statements for
such month and check ledgers evidencing proof of payments for such month.  Each
Officer’s Certificate delivered to Lender pursuant to Section 5.1.11(c) of the
Loan Agreement shall include a certification of the accuracy and completeness of
the statement delivered pursuant to subsection 5(a)(i) above and shall
constitute a “Loan Document” for purposes of the Loan Agreement and the other
Loan Documents.

 

(b)                                 In addition to Borrower’s existing
obligations to deliver various notices and documents to Lender as set forth in
the Loan Documents, Borrower shall deliver to Lender, promptly upon Borrower’s
receipt or knowledge thereof, copies of any notices of default, lawsuits, lien
filings or other documents or correspondence relating to any claim by a third
party that amounts are past due and owing by Borrower to such third party.

 

(c)                                  If Lender determines in good faith that any
accounts payable of Borrower are more than sixty (60) days past due, Lender
shall have the right, but not the obligation, to pay such accounts payable,
either from amounts then on deposit in the Reserve Funds or as a

 

5

--------------------------------------------------------------------------------


 

protective advance to protect Lender’s interests in the Property, and, in either
case, Borrower shall be obligated to pay Lender the amounts so paid within five
(5) days of Lender’s request therefor.

 

6.                                       Conveyance in Lieu of Foreclosure. 
Within ten (10) days after Lender’s written demand therefor after the occurrence
of a Specified Event (as defined below) as determined by Lender in its sole but
good faith discretion, Borrower, each of the PH Entities, MezzCo, L.L.C., a
Nevada limited liability company (“MezzCo”) and TSP Owner LLC, a Delaware
limited liability company (“TSP Owner”) shall deliver to Lender and Lender shall
accept the following duly executed and acknowledged documents and instruments,
all in form satisfactory to Lender in its sole and absolute discretion, (i) as
designated and instructed by Lender in its sole and absolute discretion, one or
more deeds conveying fee simple title, insurable as such, to all portions of the
Property that constitute real property to Lender or, at Lender’s option,
Lender’s designee, nominee or assignee, (ii) as designated and instructed by
Lender in its sole and absolute discretion, one or more assignments conveying
membership interests of MezzCo in OPBIZ to Lender, or at Lender’s option,
Lender’s designee, nominee or assignee, and (iii) as designated and instructed
by Lender in its sole and absolute discretion, all other deeds, assignments,
bills of sale, certificates, affidavits, resolutions, notices, consents,
documents and instruments which Lender determines to be necessary or desirable
to transfer ownership and operation of the casino and hotel business at the
Property, and any related contract rights or licenses (including liquor
licenses), to the extent assignable pursuant to applicable law, including
applicable gaming and licensing laws, to Lender or, at Lender’s option, Lender’s
designee, nominee or assignee, including all documents and instruments that may
be required to enable Lender to obtain title insurance coverage, satisfactory to
Lender in its sole and absolute discretion, with respect to fee simple property
(collectively, the “Conveyance Documents”).  Lender acknowledges that under the
current applicable Nevada law, neither gaming licenses nor liquor licenses are
assignable by Borrower.  Borrower, each of the PH Entities, MezzCo and TSP Owner
acknowledge and agree that after the occurrence of a Specified Event, they shall
deliver all Conveyance Documents requested by Lender and that following delivery
of the Conveyance Documents, upon Lender’s request OPBIZ shall continue to
operate the Casino Component until such time that Lender elects to terminate the
Casino Component Lease.  Lender’s rights pursuant to Section 5.1.26 of the Loan
Agreement to require operation of the Casino Component by OPBIZ following
foreclosure, deed in lieu of foreclosure or similar transfer are specifically
preserved.  Borrower, each of the PH Entities, MezzCo and TSP Owner shall
otherwise fully cooperate with Lender in connection with all requested
conveyances, including following the date of the initial conveyance, and shall
provide such additional documents and take such action as Lender requests from
time to time in order to effectuate an orderly transition of ownership and
operation of the casino and hotel business at the Property and the conveyance of
all collateral for the Loan to Lender or its designee, and shall cooperate with
Lender to obtain any required confirmation or approval of such conveyance from
the Rating Agencies and any approvals required under applicable gaming laws.

 

The term “Specified Event” means the occurrence of any of the following events: 
(i) any failure to cause the amounts in any of the Reserve Funds to be
replenished as required by the terms of this Agreement or the Loan Agreement;
(ii) any Event of Default resulting from the failure to pay (A) Debt Service or
(B) the Loan on the Maturity Date; (iii) any Event of Default resulting from the
failure to pay any other monetary amount (other than amounts specified in

 

6

--------------------------------------------------------------------------------


 

clause (ii) above) due to Lender under the Loan Documents, provided that
(x) Lender has notified Borrower in writing of same and (y) Borrower shall have
failed to pay same within 10 days after the date such notice is sent; (iv) any
Event of Default under Section 8.1(a)(vii) of the Loan Agreement with respect
to  Borrower or any Borrower Party, provided that an involuntary bankruptcy
filed by Lender against Borrower or any other Borrower Party shall not
constitute a “Specified Event” hereunder unless Borrower or any Borrower Party
has consented to the proceeding; (v) any Event of Default under
Section 8.1(a)(iv) of the Loan Agreement with respect to a Transfer in violation
of the terms thereof; (vi) any Event of Default resulting from the failure to
pay Taxes or to keep the Policies in full force and effect, provided that
(A) funds in the Tax and Insurance Escrow Fund have been exhausted and (B) in
the case of an Event of Default resulting from the failure to pay Taxes, such
failure has caused a Lien to be filed or otherwise exist against the Property;
(vii) any Event of Default resulting from the incurrence of any additional
Indebtedness in violation of the terms of the Loan Agreement, other than
Permitted Indebtedness; (viii) any Event of Default resulting from the
imposition of any Lien encumbering the collateral for the Loan, unless (A) the
Lien is being contested by Borrower in good faith pursuant to the applicable
terms of the Loan Agreement, provided that the aggregate amount of all Liens
being so contested shall not exceed $2,500,000 (exclusive of the “Prive Liens”
as defined in the 2008 Modification Agreement), or (B) (x) Lender shall have
notified Borrower in writing of the imposition of such Lien and (y) Borrower
shall have failed to pay same or bond the same with an acceptable title
insurance company within 10 days after the date such notice is sent, provided
that the aggregate amount of all Liens being so bonded shall not exceed
$2,500,000 (exclusive of the “Prive Liens” as defined in the 2008 Modification
Agreement); or (ix) any Event of Default under Section 8.1(a)(xiii) of the Loan
Agreement regarding Borrower’s hotel and casino operation at the Property.  For
purposes of this definition, the term “Event of Default” shall mean a Default
that is continuing after the expiration of applicable notice and cure or grace
periods under terms of the Loan Documents. The designation of certain events or
occurrences as Specified Events hereunder does not affect in any way either the
designation of any events or occurrences as Events of Default under the Loan
Agreement or Lender’s remedies upon the occurrence of an Event of Default as set
forth in the Loan Agreement.

 

7.                                       Cooperation; Non-Interference. 
Borrower, each PH Entity, Guarantor, MezzCo and TSP Owner, each for itself and
its respective Affiliates that it Controls, hereby covenant and agree that
following the occurrence of an Event of Default: (a) such parties shall
cooperate fully with and assist in Lender’s exercise of its rights and remedies
under the Loan Documents or under applicable laws, including foreclosure of the
Security Instrument and certain other Loan Documents and appointment of one or
more receivers to take possession of the Property, as determined by Lender in
its discretion; and (b) no such party shall (i) take any action of any kind or
nature whatsoever, directly or indirectly, to delay, oppose, avoid, contest,
impede, obstruct, hinder, enjoin or otherwise interfere in any manner with
Lender’s exercise of its rights and remedies under the Loan Documents or under
applicable law, or (ii) allege, assert or otherwise pursue any claim, defense,
affirmative defense, counterclaim, cause of action, setoff or other right it may
have against Lender relating to Lender’s exercise of its rights and remedies
under the Loan Documents or applicable law, nor shall such party cause,
conspire, collude with, act in concert with, solicit, encourage or support any
other Person in doing or attempting to do any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

8.                                       Warranties and Representations.  Each
of the Obligors confirms that all warranties and representations previously made
by it in the respective Loan Documents to which it is party were true as of the
time made or deemed made or continued (except to the extent, if any, that the
provisions of this Agreement reflect variances from such existing warranties and
representations with respect to facts and circumstances existing on the date
hereof) and the respective Obligors, each as to itself, further warrant and
represent to Lender as to itself that:

 

(a)                                  The matters stated in the Recitals set
forth above are true and accurate in all respects, are a material part of this
Agreement, and are hereby incorporated by reference.

 

(b)                                 The Loan Documents have been duly
authorized, executed, and delivered to Lender by such Obligor, remain in full
force and effect as originally written or as modified herein or as previously
modified by mutual written agreement of the parties, and are valid, binding and
enforceable against such Obligor in accordance with their respective terms.

 

(c)                                  All liens and security interests created to
Lender under the Loan Documents have been validly created and duly perfected as
encumbrances upon the property and collateral of such Obligor in first or other
priority expressly represented by such Obligor in the Loan Documents.

 

(d)                                 All indebtedness, liabilities, and
obligations created under the Loan Documents are owing in full, in accordance
with the terms thereof, as modified hereby, without any defense or offset
whatsoever, and such Obligor has no defenses, claims, counterclaims, or other
rights that could be asserted to impair, delay, or adversely affect Lender’s
receipt of full payment and performance of all obligations owed to Lender by
such Obligor in accordance with the Loan Documents with respect to the Loan.

 

(e)                                  Each Obligor not an individual is duly
organized, validly existing, and in good standing under the laws of its state of
organization and is duly qualified as a foreign entity and is currently in good
standing in each state in which such qualification is required for the conduct
of its business as it is currently being conducted (including, as applicable,
the state where the Property is located).

 

(f)                                    Such Obligor has full authority and due
capacity to execute, deliver, and perform this Agreement and all documents,
instruments and agreements it has executed in connection herewith.  Such
execution, delivery, and performance has been duly authorized as required under
their organizational documents (if any) or under applicable law, and the
individuals and entities executing this Agreement on their behalf have been duly
authorized and empowered to bind such Obligor by such execution.  The
organizational documents of such Obligor have not been modified since the date
of the original Loan closing.

 

(g)                                 This Agreement has been duly executed and
delivered to Lender by such Obligor and is valid, binding, and enforceable
against each of them in accordance with its terms.

 

(h)                                 Neither the execution and delivery of this
Agreement nor the performance of its terms and compliance with its conditions
will conflict with or result in a breach of any of

 

8

--------------------------------------------------------------------------------


 

the terms, conditions or provisions of or constitute a violation or default
under any organizational document of such Obligor or any contract, agreement, or
to the knowledge of such Obligor, applicable law, regulation, judgment, writ,
order or decree to which such Obligor or any property of such Obligor is
subject.

 

(i)                                     To such Obligor’s knowledge, except as
previously disclosed to Lender in writing, no action, litigation, dispute, suit
or proceeding against or that relates in any adverse manner to such Obligor
relating to the Property is now pending before any court, arbitrator or
governmental or administrative body or agency, and to the knowledge of such
Obligor, none is threatened.

 

(j)                                     All documents and information furnished
by such Obligor to Lender with respect to the Loan or this Agreement are
complete and accurate, and none contains any misrepresentation or misstatement
of a material fact or omits to state a material fact.

 

(k)                                  To such Obligor’s knowledge, except as
previously disclosed to Lender in writing, such Obligor is in compliance in all
material respects with all federal, state and local laws, rules, and regulations
applicable to their respective properties, operations, businesses, and finances.

 

(l)                                     To such Obligor’s knowledge, no Event of
Default exists under any Loan Document.

 

9.                                       Ratification of Guaranty Obligations.

 

(a)                                  Each Guarantor hereby (i) consents to and
acknowledges the terms of this Agreement, (ii) ratifies the Guaranty or
Guaranties previously executed by him or it and confirms that such Guaranty or
Guaranties and all waivers, covenants and agreements therein remain in full
force and effect for the benefit of Lender, (iii) reaffirms his or its
continuing liability for payment and/or performance of all obligations owed to
Lender under such Guaranty or Guaranties, without any defense or offset
whatsoever, to the same extent as if such Guarantor had executed and delivered
each such Guaranty to Lender again on the date of this Agreement, (iv) confirms
that such Guaranty or Guaranties have not been modified or amended except as
expressly set forth in this Agreement and that such Guarantor’s liabilities
under such Guaranty or Guaranties have not been limited, impaired or affected in
any manner by any existing or previous event, fact or circumstance, (v) confirms
that all warranties and representations made in the Guaranty or Guaranties
previously made by him or it were true as of the time made or deemed made or
continued (except to the extent, if any, that the provisions of this Agreement
reflect variances from such existing warranties and representations with respect
to facts and circumstances existing on the date hereof), (vi) represents and
warrants that if such Guarantor is not an individual, it is duly organized,
validly existing, and in good standing under the laws of its state of
organization and is duly qualified as a foreign entity and is currently in good
standing in each state in which such qualification is required for conduct of
its business as it is currently being conducted, (vii) represents and warrants
that such Guarantor has full authority and due capacity to execute, deliver this
Agreement and that such execution and delivery have been duly authorized as
required under its organizational documents (if any) or under applicable law,
and the individuals and entities executing this Agreement on their behalf have
been duly authorized

 

9

--------------------------------------------------------------------------------


 

and empowered to bind such Guarantor by such execution, and (viii) represents
and warrants that this Agreement has been duly executed and delivered to Lender
by such Guarantor and is binding and enforceable against such Guarantor in
accordance with its terms.

 

(b)                                 Each Guarantor further acknowledges and
agrees that (i) such Guarantor’s execution of this Agreement is not required
under the Guaranties or under any other Loan Document, (ii) such Guarantor would
remain fully liable to Lender for all obligations owed under the Guaranty or
Guaranties executed by him or it with respect to the Loan as modified by this
Agreement whether or not such Guarantor executed this Agreement or entered into
any of the agreements herein, (iii) Lender has and shall continue to have the
right, but shall not be obligated, to further modify any or all of the terms of
the Loan or the Loan Documents, extend the maturity of the Loan, obtain or
release collateral or security for the Loan, pursue or forbear in the pursuit of
remedies, and take any or all other actions Lender is authorized to take under
the respective Guaranties, this Agreement or any other Loan Document without
(except as and to the extent expressly required by the applicable Loan
Document(s)) giving notice to, obtaining any consent, approval or agreement
from, or obtaining execution of any document by such Guarantor, (iv) the fact
that Lender requested such Guarantor’s execution of this Agreement does not
constitute or establish any course of conduct or course of dealing that modifies
any provision of any Guaranty or affect such Guarantor’s liability thereunder in
any manner, and (v) Lender shall have the full benefit of this Agreement and the
Guaranties without any obligation to obtain any future ratification,
reaffirmation, consent, waiver or other agreement from such Guarantor.

 

10.                                 Ratification by PH Entities.

 

(a)                                  Each PH Entity hereby (i) consents to and
acknowledges the terms of this Agreement, (ii) ratifies the Loan Documents
previously executed by it and confirms that such Loan Documents and all waivers,
covenants and agreements therein remain in full force and effect for the benefit
of Lender, (iii) reaffirms its continuing liability for payment and/or
performance of all obligations owed to Lender under such Loan Documents, without
any defense or offset whatsoever, to the same extent as if such PH Entity had
executed and delivered each such Loan Document to Lender again on the date of
this Agreement, (iv) confirms that such Loan Documents have not been modified or
amended and that such PH Entity’s liabilities under such Loan Documents have not
been limited, impaired or affected in any manner by any existing or previous
event, fact or circumstance, (v) confirms that all warranties and
representations made in the Loan Documents previously made by it were true as of
the time made or deemed made or continued (except to the extent, if any, that
the provisions of this Agreement reflect variances from such existing warranties
and representations with respect to facts and circumstances existing on the date
hereof, (vi) represents and warrants that such PH Entity is duly organized,
validly existing, and in good standing under the laws of its state of
organization and is duly qualified as a foreign entity and is currently in good
standing in each state in which such qualification is required for conduct of
its business as it is currently being conducted, (vii) represents and warrants
that such PH Entity has full authority and due capacity to execute, deliver this
Agreement and that such execution and delivery have been duly authorized as
required under its organizational documents or under applicable law, and the
individuals and entities executing this Agreement on its behalf have been duly
authorized and empowered to bind such PH Entity by such execution, and
(viii) represents and warrants that this Agreement

 

10

--------------------------------------------------------------------------------


 

has been duly executed and delivered to Lender by such PH Entity and is binding
and enforceable against such PH Entity in accordance with its terms.

 

(b)                                 Each PH Entity further acknowledges and
agrees that (i) such PH Entity’s execution of this Agreement is not required
under any Loan Document, (ii) such PH Entity would remain fully liable to Lender
for all obligations owed under the Loan Documents previously executed by it with
respect to the Loan as modified by this Agreement whether or not such PH Entity
executed this Agreement or entered into any of the agreements herein,
(iii) Lender has and shall continue to have the right, but shall not be
obligated, to further modify any or all of the terms of the Loan or the Loan
Documents, extend the maturity of the Loan, obtain or release collateral or
security for the Loan, pursue or forbear in the pursuit of remedies, and take
any or all other actions Lender is authorized to take under any Loan Document
without (except as and to the extent expressly required by the applicable Loan
Document(s)) giving notice to, obtaining any consent, approval or agreement
from, or obtaining execution of any document by such PH Entity, (iv) the fact
that Lender requested such PH Entity’s execution of this Agreement does not
constitute or establish any course of conduct or course of dealing that modifies
any provision of any Loan Document or affect such PH Entity’s liability
thereunder in any manner, and (v) Lender shall have the full benefit of this
Agreement and the Loan Documents previously executed by it without any
obligation to obtain any future ratification, reaffirmation, consent, waiver or
other agreement from such PH Entity.

 

11.                                 Modifications to Loan Documents.  The
parties agree that the Loan Documents are hereby modified in all respects
necessary to give effect to the provisions of this Agreement, and only in such
respects, and the provisions of this Agreement shall control over any contrary
or inconsistent provisions of any other Loan Document.  In all other respects
all Loan Documents shall remain in full force and effect.  All of Lender’s
liens, security interests, priorities, rights, and remedies under the Loan
Documents shall continue in full force and effect as security for the Loan
following the modification thereof by this Agreement.  All references in any
Loan Document to any other Loan Document shall hereafter be construed to refer
to such other Loan Document as modified by this Agreement.  For all purposes of
all Loan Documents, this Agreement shall be included within the definition of
the term “Loan Documents.”

 

12.                                 Releases and Indemnifications.  As a
material part of the consideration for Lender’s execution of this Agreement,
Borrower, each PH Entity and each Guarantor (for purposes of this Section 12
each such party is sometimes referred to as a “Releasing Party”) for itself
hereby:

 

(a)                                  acknowledges, agrees and affirms that as of
the date hereof he or it does not possess (i) any claims, defenses, offsets,
rights of recoupment or counterclaims of any kind or nature against or with
respect to the enforcement or administration of the Loan or the Loan Documents
(including any aspect of the origination, administration or enforcement thereof)
or (ii) any knowledge of any facts or circumstances that might give rise to or
be the basis of any such claims, defenses, offsets, rights of recoupment or
counterclaims.

 

(b)                                 releases and forever discharges Lender,
Goldman Sachs and any other holder of participation interests in the Loan, and
each of their respective predecessors-in-interest, affiliates, subsidiaries or
assigns, and all of their respective past, present, and future

 

11

--------------------------------------------------------------------------------


 

shareholders, members, directors, managers, officers, employees, attorneys,
advisers, consultants, servicers, representatives or agents (collectively, the
“Released Parties”) from any and all existing, future, or potential liabilities,
obligations, actions, claims, causes of action, suits, proceedings, demands,
damages, costs and expenses of every kind whatsoever, whether known or unknown,
arising from or relating to any alleged or actual act, omission, occurrence, or
transaction prior to the date of this Agreement including any of the foregoing
relating to the making, administration, servicing, enforcement, or collection of
the Loan, or any of the foregoing arising from or relating to any discussions or
negotiations between representatives of Lender, Goldman Sachs or any other
holder of participation interests in the Loan or any affiliate or representative
of any of the foregoing, on the one hand, and Borrower, any PH Entity or any
Guarantor or any affiliate or representative of any of the foregoing, on the
other hand, in respect of the Loan or under any theory of “lender liability”
arising therefrom.

 

(c)                                  releases and forever discharges each of the
Released Parties from any and all existing, future, or potential liabilities,
obligations, actions, claims, causes of action, suits, proceedings, demands,
damages, costs and expenses of every kind whatsoever, whether known or unknown,
in connection with or in any way arising out of this Agreement, the Property,
the Loan Documents or the exercise by any of the Released Parties of any of
their rights and remedies under this Agreement and/or the other Loan Documents,
including any of the foregoing in connection with or in any way arising out of
the exercise by Servicer, Goldman Sachs or any of the other Released Parties of
their respective rights under Section 4 of this Agreement.

 

(d)                                 agrees that none of the Released Parties
shall be liable, responsible or accountable in damages to the Borrower, any PH
Entity, any Guarantor or any affiliate of any of the foregoing for any act taken
or the failure to take any such action, in connection with this Agreement, the
Property, the Loan Documents and the exercise by any of the Released Parties of
any of their rights and remedies under this Agreement and/or the Loan Documents,
including any of the foregoing in connection with or in any way arising out of
the exercise by Servicer, Goldman Sachs or any of the other Released Parties of
their respective rights under Section 4 of this Agreement.

 

(e)                                  agrees that it is the intention of such
Releasing Party that the foregoing releases shall be effective with respect to
all matters, past and present, known and unknown, suspected and unsuspected. 
Each Releasing Party realizes and acknowledges that factual matters now unknown
to it may have given or may hereafter give rise to losses, damages, liabilities,
costs and expenses which are presently unknown, unanticipated and unsuspected,
and each Releasing Party further agrees that the waivers and releases in this
Agreement have been negotiated and agreed upon in light of that realization and
that such Releasing Party nevertheless hereby intends to release, discharge and
acquit the Released Parties from any such unknown losses, damages, liabilities,
costs and expenses.

 

(f)                                    agrees to indemnify, defend and hold
harmless each of the Released Parties from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for each of the

 

12

--------------------------------------------------------------------------------


 

Released Parties in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Released
Parties shall be designated a party thereto), that may be imposed upon, incurred
by, or asserted against any of the Released Parties in any manner in connection
with or in any way directly or indirectly arising out of this Agreement, the
Property, the Loan Documents and the exercise by any of the Released Parties of
any of their rights and remedies under this Agreement and/or the Loan Documents
(the “Indemnified Liabilities”).  To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the previous sentence may be
unenforceable because such undertaking violates any law or public policy, each
of Borrower, each PH Entity and each Guarantor shall pay the maximum portion
that is permitted to be paid to satisfy the Indemnified Liabilities incurred by
the Released Parties.

 

(g)                                 acknowledges that Lender is specifically
relying upon such Releasing Party’s acknowledgments and agreements in this
Section 12 in executing this Agreement, and that in the absence of such
agreements Lender would be unwilling to agree to the consideration provided for
in this Agreement.

 

(h)                                 agrees that all releases and discharges by
such Releasing Party in this Agreement shall have the same effect as if each
released or discharged matter had been the subject of a legal proceeding,
adjudicated to final judgment from which no appeal could be taken and therein
dismissed with prejudice.

 

13.                                 Additional Documents / Further Assurances. 
The parties hereto shall at any time, and from time to time, upon the written
request of Lender, sign and deliver such further documents and do such further
acts and things as Lender may reasonably request to effect the purposes of this
Agreement.

 

14.                                 Time is of the Essence.  Time is of the
essence with respect to all agreements and obligations of Borrower contained
herein.

 

15.                                 Entire Agreement; Written Modifications
Only.  This Agreement, the exhibits and schedules attached hereto, and the
documents referred to, contemplated, or required herein, including the Loan
Documents as modified hereby, constitute the sole and entire agreement between
the parties with respect to the subject matter hereof, and there are no other
covenants, promises, agreements or understandings regarding the same.  This
Agreement, including the provisions of this Section 15, may not be modified
except by written amendment to this Agreement signed by the parties affected by
the same, and the Parties hereby:  (a) expressly agree that it shall not be
reasonable for any of them to rely on any alleged, non-written amendment to this
Agreement; (b) irrevocably waive any and all right to enforce any alleged,
non-written amendment to this Agreement; and (c) expressly agree that it shall
be beyond the scope of authority (apparent or otherwise) for any of their
respective agents to agree to any non-written modification of this Agreement.

 

16.                                 No Third-Party Beneficiaries.  This
Agreement is solely for the benefit of the parties hereto and no persons other
than the undersigned and the Released Parties shall be entitled to claim or
receive any benefit by reason of this Agreement.

 

13

--------------------------------------------------------------------------------


 

17.                                 Due Diligence Performed; Parties Fully
Informed; No Right to Rely.  Borrower, each PH Entity and each Guarantor hereby
warrants, represents and agrees that it has, by itself and with the assistance
of counsel (or, if without the assistance of counsel, such party having of its
own volition chosen not to seek such assistance), performed any and all due
diligence and investigation it deems necessary or desirable in connection with
making a fully informed decision to enter into and sign this Agreement.  Such
parties are relying on their own investigations and their own decision-making
processes in determining to sign this Agreement, are not relying on the
representations or omissions of each other or of Lender in so doing, and fully
understand the terms and provisions of this Agreement and of the documents
contemplated hereby.

 

18.                                 Severability.  If any one or more of the
provisions of this Agreement are deemed by a court having jurisdiction to be
unenforceable under any present or future law, the remainder of this Agreement
shall remain enforceable in accordance with its original terms to the fullest
extent possible.

 

19.                                 Delay Not a Waiver.  Neither the failure nor
any delay on the part of Lender to exercise any right, power or privilege under
this Agreement or under any document executed in connection herewith shall
operate as a waiver of such right, power or privilege and any single or partial
exercise of any such right, power or privilege shall not preclude any other or
further exercise thereof.

 

20.                                 Successors and Assigns.  This Agreement
shall be binding on and shall inure to the benefit of each party’s permitted
successors and assigns.

 

21.                                 Construction of Provisions.  The following
rules of construction are applicable for the purposes of this Agreement and all
documents and instruments supplemental hereto unless the context clearly
requires otherwise:

 

(a)                                  All references herein to numbered sections
or to lettered exhibits are references to the sections hereof and the exhibits
annexed hereto.

 

(b)                                 The terms “include,” “including,” and
similar terms shall be construed as if followed by the phrase “without being
limited to” or the phrase “without limitation,” as the context may require.

 

(c)                                  Words of masculine, feminine or neutral
gender shall mean and include the correlative words of the other genders, and
words importing the singular number shall mean and include the plural, and vice
versa.

 

(d)                                 No inference in favor of or against any
party hereto shall be drawn from the fact that such party has drafted any
portion of this Agreement or any other Loan Document.

 

(e)                                  All references to the Loan shall be deemed
to include all existing or future modifications, amendments, extensions,
restatements, or replacements of the Loan made by mutual written agreement of
the parties.

 

14

--------------------------------------------------------------------------------


 

(f)                                    The terms “person” and “party” shall mean
any individual, sole proprietorship, partnership, limited liability company,
joint venture, trust, unincorporated organization, association, corporation,
institution, entity or government (whether federal, state, county, city,
municipal or otherwise, including an instrumentality, division, agency, body or
department thereof).

 

(g)                                 The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”

 

22.                                 Notices.  All notices, consents, approvals
and requests required or permitted under the Loan Documents shall be given in
accordance with Section 10.6 of the Loan Agreement addressed as follows (or at
such other address as shall be designated from time to time by any party hereto,
as the case may be, in a notice to the other parties hereto in the manner
provided in said Section 10.6):

 

If to Lender:

 

Wells Fargo Bank, N.A., as trustee

 

 

for the Credit Suisse First Boston

 

 

Mortgage Securities Corp. Commercial

 

 

Mortgage Pass-Through Certificates, Series 2007-TFL2

 

 

c/o KeyBank Real Estate Capital

 

 

8115 Preston Road, Suite 800

 

 

Dallas, Texas 75225

 

 

Fax: 800-393-0181

 

 

Attn: Meade Hubby

 

 

 

With a copy to:

 

Daniel Flanigan

 

 

Polsinelli Shughart PC

 

 

700 W. 47th Street, Suite 1000

 

 

Kansas City, Missouri 64112

 

 

Fax: 816-753-1536

 

 

 

If to Borrower:

 

c/o OpBiz, L.L.C.

 

 

3667 Las Vegas Boulevard South

 

 

Las Vegas, Nevada 89109

 

 

Attn: Mark Helm

 

 

Fax: (702) 785-5936

 

23.                                 Counterparts.  This Agreement may be
executed in more than one counterpart, each of which shall be deemed an original
and all of which together shall constitute one and the same document, binding
upon all the parties hereto notwithstanding that all such parties are not
signatories to the same counterpart.  This Agreement shall become effective when
all parties hereto have executed a counterpart hereof.  A signature of a party
by facsimile or other electronic transmission shall be deemed to constitute an
original and fully effective signature of such party.

 

15

--------------------------------------------------------------------------------


 

24.                                 Costs and Expenses.  Without limiting any
other provision of this Agreement or any other Loan Document relating to payment
of expenses, Borrower shall pay or reimburse Lender and any participants in the
Loan and servicers or similar parties with respect thereto, promptly after
demand, for all reasonable out-of-pocket costs and expenses, including attorneys
fees, incurred by Lender in connection with the negotiation, drafting,
implementation, or enforcement of this Agreement.  Any payment or reimbursement
made by Borrower contemporaneously with the execution and delivery of this
Agreement shall not be deemed to limit Borrower’s obligations to pay or
reimburse all such expenses reasonably incurred by Lender, any participants in
the Loan and servicers or similar parties after the date hereof.

 

25.                                 Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and performed in such state without regard to
principles of conflicts of laws.

 

26.                                 Conflict.  In the event of any conflict
between the provisions of this Agreement and the provisions of any Loan
Document, the provisions of this Agreement shall control.

 

27.                                 No Joint Venture, Partnership or
Mortgagee-in-Possession.  Nothing in this Agreement, the transactions to be
carried out pursuant to this Agreement or the Loan Documents is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between or among Borrower and Lender.  Borrower agrees and
acknowledges that it is in sole possession and control of the Property.  Nothing
in this Agreement or the transactions to be carried out pursuant to this
Agreement is intended to, nor shall be deemed to, make or cause Lender to become
a mortgagee-in-possession of the Property, in whole or in part.

 

28.                                 Acknowledgement.  The parties hereto hereby
acknowledge and agree that as of                     , 2009, (a) the outstanding
principal balance of the Loan was $                     and (b) the balance of
each of the escrow or reserve accounts held by Lender was as follows:
(i) Required Repairs and Remediation Account $                    ; (ii) Tax and
Insurance Escrow Account $                    ; (iii) FF&E Reserve Account
$                    ; (iv) Interest Reserve Account $                    ;
(v) Renovation Project Reserve Account $                    ; (vi) Timeshare
Project Proceeds Account $                    ; (vii) Future Project Reserve
Account $                    ; (viii) General Reserve Account
$                  .

 

[The remainder of this page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the date first above written.

 

LENDER:

WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CREDIT SUISSE FIRST BOSTON MORTGAGE
SECURITIES CORP. COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-TFL2

 

 

 

By:

KeyCorp Real Estate Capital

 

 

Markets, Inc., an Ohio corporation,

 

 

as Master Servicer and Authorized Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER:

PH FEE OWNER LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

OPBIZ, L.L.C.,

 

a Nevada limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE CONTINUE ON NEXT PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

PH ENTITIES (FOR PURPOSES OF AGREEING TO SECTIONS [6, 7, 8, 10, 11, 12 AND 17]:

PLANET HOLLYWOOD (REGION IV), INC., a Minnesota corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PLANET HOLLYWOOD MEMORABILIA, INC.,

 

a Florida corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PLANET HOLLYWOOD INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE CONTINUE ON NEXT PAGE]

 

S-2

--------------------------------------------------------------------------------


 

GUARANTORS (FOR PURPOSES OF AGREEING TO SECTIONS [7, 8, 9, 11, 12 AND 17]:

TROPHY HUNTER INVESTMENTS, LTD.,
a Florida limited partnership

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BAY HARBOUR 90-1, LTD.,
a Florida limited partnership

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BAY HARBOUR MASTER, LTD.,
a Cayman exempted company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

DOUGLAS TEITELBAUM, an individual

 

 

 

 

 

 

 

ROBERT EARL, an individual

 

S-3

--------------------------------------------------------------------------------


 

JOINDER TO THIRD MODIFICATION AGREEMENT

 

The undersigned, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, join in this Agreement and do hereby consent to the terms and conditions
of this Agreement, but only to the extent the same specifically applies to them
and their respective subsidiaries.

 

 

BH/RE, L.L.C., a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EQUITY CO., L.L.C., a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MEZZCO, L.L.C., a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

TSP OWNER LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Loan Documents

 

1.                                       Promissory Note by Borrower in favor of
Original Lender

 

2.                                       Deed of Trust, Financing Statement,
Fixture Filing and Security Agreement by Borrower to First American Title
Insurance Company, for the benefit of Original Lender

 

3.                                       Deed of Trust, Financing Statement,
Fixture Filing and Security Agreement by TSP Owner LLC (“TSP Owner”) to First
American Title Insurance Company, for the benefit of Original Lender

 

4.                                       Assignment of Leases, Rents and
Security Deposits by Borrower in favor of Original Lender

 

5.                                       Assignment of Contracts, Operating
Permits and Construction Permits by Borrower in favor of Original Lender

 

6.                                       Guaranty Agreement by Bay Harbour 90-1,
Ltd., Trophy Hunter Investments, Ltd. and Bay Harbour Master Ltd. in favor of
Original Lender

 

7.                                       Guaranty Agreement by Douglas
Teitelbaum in favor of Original Lender

 

8.                                       Guaranty Agreement by Robert Earl in
favor of Original Lender

 

9.                                       Environmental Indemnity Agreement by
Borrower in favor of Original Lender

 

10.                                 Completion Guaranty made by Bay Harbour
90-1, Ltd., Trophy Hunter Investments, Ltd., Bay Harbour Master Ltd. and Robert
Earl in favor of Original Lender

 

11.                                 Restricted Account Agreement (Access
Restricted Immediately) by and among Borrower, Original Lender and Wells Fargo
Bank, National Association

 

12.                                 Bank Acknowledgment by KeyBank, N.A.

 

13.                                 Restricted Account Agreement by and among
Borrower, Original Lender and Wells Fargo Bank, National Association

 

14.                                 Manager Subordination and Cooperation
Agreement by and among Sheraton Operating Corporation and Original Lender

 

15.                                 Licensor Subordination and Cooperation
Agreement by the PH Entities in favor of Original Lender

 

16.                                 Security Agreement by the PH Entities in
favor of Original Lender

 

17.                                 Security Agreement (Copyrights) by OpBiz in
favor of Original Lender

 

--------------------------------------------------------------------------------


 

18.                                 Security Agreement (Trademarks) by OpBiz in
favor of Original Lender

 

19.                                 Security Agreement (Trademarks) by Planet
Hollywood (Region IV), Inc. in favor of Original Lender

 

20.                                 Security Agreement (Copyrights) by Planet
Hollywood International, Inc. in favor of Original Lender

 

21.                                 Collateral Assignment of Interest Rate Cap
Agreement made by Borrower in favor of Original Lender

 

22.                                 Collateral Assignment of Timeshare Project
Proceeds made by Borrower and TSP Owner in favor of Original Lender

 

23.                                 Pledge and Security Agreement made by
MezzCo, L.L.C. in favor of Original Lender

 

24.                                 Pledge and Security Agreement made by
Borrower in favor of Original Lender

 

25.                                 Operations and Maintenance Agreement made by
Borrower in favor of Original Lender

 

26.                                 UCC-1 Financing Statement (DE) — Fee Owner

 

27.                                 UCC-1 Financing Statement (NV) — OpBiz

 

28.                                 UCC-1 Financing Statement (NV Clark County)
— Fee Owner

 

29.                                 UCC-1 Financing Statement (NV Clark County)
— OpBiz

 

30.                                 UCC-1 Financing Statement (NV) — OpBiz (IP
Collateral)

 

31.                                 UCC-1 Financing Statement (DE) — TSP Owner

 

32.                                 UCC-1 Financing Statement (NV Clark County)
— TSP Owner

 

33.                                 UCC-1 Financing Statement (MN) — Planet
Hollywood (Region IV), Inc.

 

34.                                 UCC-1 Financing Statement (FL) — Planet
Hollywood Memorabilia, Inc.

 

35.                                 UCC-1 Financing Statement (DE) — Planet
Hollywood International, Inc.

 

36.                                 Collateral Assignment of Interest Rate Cap
Agreement by Borrower in favor of Lender

 

37.                                 Omnibus Amendment of Loan Documents dated as
of July 17, 2007

 

38.                                 Modification Agreement dates as of
August 11, 2008

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FF&E remodel of the convention space to de-theme the existing Aladdin FF&E and
refresh the space.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Account Payable Procedures]

 

C-1

--------------------------------------------------------------------------------